



COURT OF APPEAL FOR ONTARIO

CITATION: Olumide v. Ontario (Attorney General), 2016 ONCA
    941

DATE: 20161214

DOCKET: M47151 (C62798)

Cronk, Juriansz and van Rensburg JJ.A.

BETWEEN

Ade Olumide

Appellant/Moving Party

and

Her
    Majesty the Queen in Right of Ontario

as
    represented by the Attorney General of Ontario

Respondent/Respondent

Ade Olumide, acting in person

Domenic Polla, for the respondent

Heard:  December 12, 2016

ENDORSEMENT

[1]

The moving party, Ade Olumide, a self-represented litigant, moves to
    vary the order of Hourigan J.A. of this court dated November 2, 2016.  By that
    order, Hourigan J.A. declined: i) to direct the Deputy Registrar of this court
    to issue a notice of appeal from the order of Pollak J. of the Superior Court
    of Justice dated October 12, 2016; ii) to grant a declaration that a previous
    order of this court, dated September 25, 2015, did not operate to preclude Mr.
    Olumide from seeking to appeal the vexatious litigant order made against him by
    Dunphy J. of the Superior Court, dated October 17, 2016; and iii) to
    consolidate Mr. Olumides proposed appeal from Pollak J.s order with his
    pending appeal from Dunphy J.s order.

[2]

We conclude that the motion to vary must be dismissed.

[3]

The grounds advanced by Mr. Olumide in support of his motion relate to
    his continuing pursuit of declaratory relief regarding the constitutionality
    and proper interpretation of specific legislation.  Those issues have no
    bearing on the matters dealt with by Hourigan J.A.  Nor are they properly
    before this panel.  Simply put, Mr. Olumide has failed to identify any
    sustainable legal basis on which to vary or otherwise interfere with Hourigan
    J.A.s order.  None of the relief now sought by Mr. Olumide arises from or
    concerns the matters dealt with by Hourigan J.A.

[4]

Further, and in any event, we note that Hourigan J.A. dealt directly
    with the issues actually advanced in oral argument before him by Mr. Olumide 
    namely, items ii) and iii) set out above.  We see no error in his reasoning or
    disposition of those issues.  Indeed, we agree with his rulings and his
    reasoning.

[5]

We also note that, contrary to this courts order dated September 25,
    2015 in court file M44527 (M43691), Mr. Olumide appears to have brought this
    motion against the Crown without leave of this court.  He was not entitled to
    do so.  On this ground, as well, this motion fails.

[6]

The motion to vary is therefore dismissed.  We make no order as to costs.

E.A. Cronk J.A.

R.G. Juriansz J.A.

K. van Rensburg J.A.


